                                      UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF TENNESSEE

IN RE:
CECELIA AUGUSTINE LEWIS                                                                    CASE 15-06973
269 FERGUS RD                                                                              CHAPTER 13
La Vergne, TN 37086
SSN / ITIN: xxx-xx-5259                                                                    JUDGE WALKER
                   Debtor.
______________________________________________________________________________________
THE DEADLINE FOR FILING A TIMELY RESPONSE IS: November 13, 2018
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: November 28, 2018 AT 8:30AM
IN COURTROOM 1, 2ND FLOOR, CUSTOMS HOUSE, 701 BROADWAY, NASHVILLE, TN 37203_


                                          NOTICE OF MOTION TO MODIFY PLAN

          The Debtor has asked the court for the following relief: Motion to Modify to remove secured debt payment and reduce
plan term.

YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion by entering the attached order,
or if you want the court to consider your views on the motion, then on or before November 13, 2018, you or your attorney
must:
      1.       File with the court written response or objection explaining your position. PLEASE NOTE: THE
               BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF TENNESEE REQUIRES ELECTRONIC
               FILING. ANY RESPONSE OR OBJECTION YOU WISH TO FILE MUST BE SUMITTED
               ELECTRONICALLY. TO FILE ELCTRONICALLY, YOU OR YOUR ATTORNEY MUST GO TO THE
               COURT WEBSITE AND FOLLOW THE INSTRUCTIONS AT: https://ecf.tnmb.uscourts.gov.:
               If you need assistance with Electronic Filing you may call the Bankruptcy court at (615)736-5584. You may also
               visit the Bankruptcy Court in person at: 701 Broadway, 1 st Floor, and Nashville, TN (Monday – Friday, 8:00 A.M.
               – 4:00 P.M.).
      2.       Your response must state that the deadline for filing responses is November 13, 2018, the date of the
               hearing is November 28, 2018 at 8:30 a.m. and the motion to which you are responding is Motion to
               Modify Plan. If you want a file stamped copy returned, you must include an extra copy and a self-addressed,
               stamped envelope.

     3.       You must also mail a copy of your response to:
              Adrienne Trammell-Love, 7009 Lenox Village Dr., Suite 103, Nashville, TN 37211
              Chapter 13 Trustee – Chapter 13 Trustee, P.O. Box 340019, Nashville, TN 37203
              US Trustee, Beth Derrick, 318 Customs House, 701 Broadway, Nashville, TN 37203


            You must serve your response or objection by electronic service through the Electronic Filing
System described above. You must also mail a copy of your response or objection to:

         If a timely response is filed before the deadline stated above, the hearing will be held at the time and place indicated
    above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check whether a timely
    response has been filed by calling the Clerk’s office at 615-736-5584 or viewing the case on the Court’s web site at
    www.tnmb.uscourts.gov.

          Dated: October 23, 2017          Signature: /s/ ADRIENNE TRAMMELL-LOVE
                                                            Adrienne Trammell-Love
                                                            Attorney for Debtor
                                                            7009 Lenox Village Drive, Suite 103
                                                            Nashville, TN 37211
                                                            (615) 243-7979
                                                            Fax: 615-246-4186
                                                         e-mail: adrienne@tramlovelaw.com




Case 3:15-bk-06973              Doc 83        Filed 10/23/18 Entered 10/23/18 11:49:56                               Desc Main
                                              Document     Page 1 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF TENNESSEE

IN RE:
CECELIA AUGUSTINE LEWIS                                                               CASE 15-06973
269 FERGUS RD                                                                         CHAPTER 13
La Vergne, TN 37086
SSN / ITIN: xxx-xx-5259                                                               JUDGE WALKER
                   Debtor.

                                        MOTION TO MODIFY CHAPTER 13 PLAN TERMS

        COMES NOW, the Debtor(s), by and through counsel, Adrienne Trammell-Love, and moves the Court to enter an
Order modifying the Debtor’s plan with the following amended terms:

             1.   The Debtors’ case was filed on September 30, 2015.
             2.   The Meeting of Creditors was held on November 17, 2015.
             3.   The Order Confirming this case was signed on November 24, 2015.
             4.   The Debtor’s 2016 Kia Optima was totaled in an accident on September 16, 2018.
             5.   Debtor anticipates insurance proceeds will be sufficient to pay the lienholder’s secured claim in full.
             6.   Counsel has filed a Motion to Utilize Insurance Proceeds.
             7.   The Debtor has experienced a decrease of income due to unemployment.
             8.   She now earns approximately $250 per week caring for infants in her home—This change is reflected on the
                  attached Amended Budget.

         WHEREFORE, PREMISES CONSIDERED, the Debtor(s) moves this Honorable Court to enter an order modifying
    the chapter 13 plan as follows:

                  1.   Debtor moves that disbursements to secured creditor, Insolve Auto Funding, cease.
                  2.   Debtor moves her unsecured dividend is modified to 0%, increased by tax refunds.
                  3.   Debtor moves that her base amount be decreased from $56,246.49 to $40,996.00 increased by tax
                       refunds.
                  4.   Debtor moves that her monthly payment is decreased to $270 per month.
                  5.   Debtor moves that her plan is modified to complete 48 months after confirmation.

         Amended Budget Attached.

Respectfully submitted this the 23rd day of October, 2018.

                                           Signature: /s/ ADRIENNE TRAMMELL-LOVE
                                                           Adrienne Trammell-Love
                                                           Attorney for Debtor
                                                           7009 Lenox Village Drive, Suite 103
                                                           Nashville, TN 37211
                                                           (615) 243-7979
                                                           Fax: 615-246-4186
                                                           Email: adrienne@tramlovelaw.com




Case 3:15-bk-06973              Doc 83        Filed 10/23/18 Entered 10/23/18 11:49:56                        Desc Main
                                              Document     Page 2 of 3
                                           DRAFT ORDER


                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF TENNESSEE

IN RE:
CECELIA AUGUSTINE LEWIS                                                        CASE 15-06973
269 FERGUS RD                                                                  CHAPTER 13
La Vergne, TN 37086
SSN / ITIN: xxx-xx-5259                                                        JUDGE WALKER
                Debtor.


                                     ORDER MODIFYING CHAPTER 13 PLAN

        On October 23, 2018, the Debtor filed a Motion to Modify her Chapter 13 plan. Notice of the motion was
   properly served in accordance with Federal Rule of Bankruptcy Procedure 2002 and Local Bankruptcy Rule
   9013-1. The 21-day objection period referenced in the notice has expired without any response having been
   filed. It is therefore, ORDERED as follows:

           Disbursements to secured creditor, Insolve Auto Funding, shall cease. It is further;

           ORDERED that Debtor’s unsecured dividend is modified to 0%, increased by tax refunds. It is
           further;

           ORDERED that Debtor’s base amount shall be decreased from $56,246.49 to $40,996.00 increased by
           tax refunds. It is further;

           ORDERED that Debtor’s monthly Chapter 13 plan payment is decreased to $270 per month and shall
           be paid Directly. It is further;

           ORDERED, that Debtor moves that her plan is modified to complete 48 months after confirmation. It
           is further;

           ORDERED, that All other terms of the confirmed plan shall remain the same.

                                                             THIS ORDER WAS SIGNED AND ENTERED
                                                             ELECTRONICALLY AS INDICATED AT THE TOP OF
                                                             THE FIRST PAGE.

   Approved for Entry:

   Signature: /s/ ADRIENNE TRAMMELL-LOVE
       Adrienne Trammell-Love #024759
       Attorney for Debtor
       7009 Lenox Village Drive, Suite 103
       Nashville, TN 37211
       (615) 243-7979
       Fax: 615-246-4186
     e-mail: adrienne@tramlovelaw.com




Case 3:15-bk-06973         Doc 83      Filed 10/23/18 Entered 10/23/18 11:49:56                   Desc Main
                                       Document     Page 3 of 3
